272 S.W.3d 474 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Lloyd E. MILLENDER, Defendant/Appellant.
No. ED 90459.
Missouri Court of Appeals, Eastern District, Division Four.
December 9, 2008.
Shaun J. Mackelprang, Assistant Atty. Gen., Evan J. Buchheim, Jefferson City, MO, for respondent.
Lisa M. Stroup, St. Louis, MO, for appellant.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Lloyd E. Millender, appeals from the judgment entered on a jury verdict finding him guilty of felony stealing, in violation of section 570.030 RSMo (2000) and fraudulent use of a credit device, in violation of section 570.130 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment on the felony stealing count and ten days in the City of St. Louis Medium Security Institution on the fraudulent use of a credit device count.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).